Citation Nr: 1419143	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-34 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151, for a cervical spine disability as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The Veteran perfected a timely appeal of this decision.  The Veteran also testified at a RO hearing in June 2013; the transcript is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that the Veteran's current appeal was previously before the Board in September 2013, at which time, the Board sought an advisory medical opinion from an independent medical expert.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d) (2013).  The opinion, date stamped as received in December 2013, has since been associated with the Veteran's claims folder.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, residuals of a cervical spine fracture (C-7) are an unforeseen result of a colonoscopy and polypectomy procedure performed at a VA medical facility in January 2011.  


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture (C-7) is established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran is seeking disability compensation pursuant to 38 U.S.C.A. § 1151, for a cervical spine disability.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting the benefit sought.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2013), would serve no useful purpose.

II.  Analysis

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for disability incurred as a result of VA medical care.  Specifically, the Veteran contends that he experienced several hemorrhaging episodes after his January 2011 colonoscopy procedure which led him to have a syncopal episode, fall and injure his neck.  

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  

The evidence of record reflects that the Veteran had cervical spine disability prior to his January 2011 colonoscopy.  A July 2003 operation report reflects that the Veteran was admitted to the Benefis Healthcare treatment facility with a preoperative diagnosis of cervical spondylosis.  The report reflects that he subsequently underwent anterior C3-4, C5-6, and C6-7 discectomies and fusion procedure with allograft and Blackstone plates.  Subsequent radiographic reports dated from August 2003 to November 2003 did not reveal significant changes in the cervical spine post-surgery.  

The Veteran underwent a routine colonoscopy at the VA medical center (VAMC) in Fort Harrison, Montana in October 2010, the results of which revealed indications of a polyp.  However, the treatment provider noted that the polyp could not be removed as the Veteran had to stop taking Plavix for at least seven to ten days prior.  On January 19, 2011, the Veteran underwent a colonoscopy with snare excision of cecal polyp.  A review of the Consent form signed by the Veteran indicates that bleeding was listed as a known risk factor associated with a colonoscopy procedure.  

The VA treatment records reflect that the Veteran was discharged the same day of the procedure.  Based on the Veteran's recollection, he experienced two hemorrhaging episodes the very next day and after asking his wife to take him to the emergency room, he was getting ready to head to the hospital when he passed out and struck his head.  Ambulatory records issued through the Pondera County Ambulance Service reflect that the Veteran was initially brought to the Emergency Room at Pondera Medical Center on January 21, 2011.  The paramedic noted that the Veteran began bleeding rectally around noon and lost consciousness around 4:45 p.m. at which time his spouse contacted 911.  The paramedic also noted that the Veteran had some neck fractures as well as rectal bleeding.  Upon arriving at the Pondera Medical Center, the Veteran's complete blood count (CBC) showed his white blood count and all white cell indices to be within normal range.  However, the red blood cell count and hemoglobin level was decreased at 4.29 and 12.2.  In addition, the Veteran's hematocrit level was within normal range at 37.9 and his red cell distribution width (RDW) was decreased at 10.4 while the platelet count was adequate at 175,000.  On physical examination, the cervical spine was described as mildly tender at the skull base and the C3-4 and C7 level.  The Veteran underwent a computed tomography (CT) scan of the cervical spine, the findings of which revealed a "posterior vertebral body fracture of C7 extending into the left pedicle as well as lamina fracture into the bilateral supra-articular processes."  The Veteran was thereafter assessed with C7 posterior vertebral body fracture extending into the left pedicle, laminar fracture into the bilateral supra-articular processes and a rectal/gastrointestinal bleed status post colonoscopy.  The record reflects that the Veteran was subsequently transferred to the Benefis Healthcare treatment facility.  At the time of his transfer, it was noted that the Veteran was fitted with a rigid cervical collar that was snugly and firmly placed, and remained in place throughout the duration of his stay.  

Treatment records from the Benefis Health treatment facility, and dated on January 22, 2011, provide a summarization of the Veteran's medical history, and indicate that he began experiencing bloody bowel movements after his colonoscopy two days prior, at which time he fell and hit his head.  During a subsequent consultation, the treating physician, Dr. Molloy, noted that the Veteran's post polypectomy bleeding had since stopped, but his fall had disrupted his cervical spine repair from a previous neck injury resulting from a motorcycle accident several years prior.  The Veteran subsequently underwent a computed tomography CT scan of his cervical spine, the findings of which not only revealed the anterior cervical fusion with instrumentation and plating at the C3-4 and C5, 6 and 7 levels that he had undergone years ago, but what appeared to be "fractures of the superior facet of the C7 disc bilaterally."  Another physician, Dr. Rothberg, observed that the Veteran had a "fracture to the base of the pedicle of C7 on the left hand side with a pulling off of a small cortical piece from C7 posteriorly on the left-hand side."  According to Dr. Rothberg, the Veteran's cervical spine appeared stable but he needed to review the prior CT scans to determine whether the apparent fractures were "old subsequent to his prior injury, as the facet fractures appear somewhat corticated at some areas."  It was determined that the Veteran would be maintained in a cervical collar for the time-being.  

In a February 2011 follow-up CT scan, the physician observed findings of an "abnormal widening of the posterior C7-T1 disc space...with minor grade I anterior spondylolisthesis."  According to the physician, the widening of the posterior disc space was concerning for ligamentous injury.  In a February 2011 letter, the Veteran's physician, M.L., M.D., reviewed the Veteran's medical history, and noted that imaging studies showed that the Veteran had a pedicle fracture unilaterally at C7.  According to Dr. L., while his alignment looked good initially, subsequent follow-up x-rays revealed subluxation of C7 on T1 consistent with rotary subluxation.  Based on his evaluation of the Veteran, Dr. L. assessed the Veteran with unstable C7 fracture with extensive fusion above without neurological deficit.  He further opined that "[o]n a more probable than not basis, this a complication related to the colonoscopy done at the VA."  

In a March 2011 letter, the Veteran's VA physician, S.N., M.D., took into account the circumstances surrounding the Veteran's January 2011 procedure, noting that he underwent a colonoscopy with electrocautery piecemeal polypectomy which resulted in profuse rectal hemorrhage.  Dr. N. noted that while putting on his coat, the Veteran became hypotensive and experienced a syncopal episode that resulted in a fall straight back over his heels "hitting his head on an object creating a flexion injury of his neck."  According to Dr. N., on further investigation, the fall created an unstable cervical fracture of C7 which has resulted in extensive medical care with cervical spine surgery for stabilization.  

In a March 2011 note, the Veteran's physician, M.D., M.D., determined that the Veteran's fall was directly related to hypotension secondary to hemorrhaging from his colonoscopy a few days prior.  According to Dr. D., it was this fall that caused the Veteran to strike his head and fracture his cervical spine thereby necessitating his fusion procedure.  In another letter dated in March 2011, the treatment provider who drafted the Veteran's Emergency Room report at Pondera Medical Center, C.D., PA-C, noted that the paramedic who first arrived at the Veteran's house to help transfer him to the hospital relayed observing 100 to 200 milliliters of moderate to dark blood in the Veteran's toilet.  C.D. recounted observing mild tenderness in the cervical spine at the C3, C4 and C7 level, and noted that as a precautionary measure, a rigid cervical collar was placed on the Veteran at the time.  According to C.D., 

"there is a clear cause and effect present, [i.e.] patient had a colonoscopy with a large cyst removed he subsequently had bleeding which resulted in dizziness/lightheadedness and subsequent syncopal episodes during which he fell and struck his head and/or neck sustaining a cervical spine fracture."  

In a letter dated in March 2011, another one of the Veteran's physicians, P.G., M.D., recounted the Veteran's medical history and determined that it was fair to consider his cervical fracture as a secondary complication of his polypectomy and colon procedure.  In a letter dated in May 2011, C.D., once again reviewed and discussed the medical evidence surrounding the Veteran's initial condition and intake at the Emergency room at Pondera Medical Center.  According to C.D., there is a direct connection between the Veteran's colonoscopy, subsequent bleeding, blood loss and syncope and his resultant fall and subsequent cervical spine injury.  
      
In an October 2011 VA opinion, the VA examiner (a nurse practitioner) reviewed the Veteran's medical history and noted that while the Veteran was advised to stop taking Plavix prior to his January 2011 surgery, he restarted it a few days later when he returned home from his surgery.  According to the VA examiner, clopidogrel (Plavix) increases a person's risk of bleeding.  She further noted that a person's age, their propensity to bleed, body weight, certain surgical procedures, to include a coronary artery bypass graft (CABG), or the concomitant use of medications, all serve as additional risk factors which can increase a person's risk of bleeding.  The VA examiner also noted that certain medications, including Plavix, can increase a person's risk of bleeding and it is typically recommended that a patient discontinue aspirin, clopidogrel and ticlopidine at least five to seven days prior to a surgery to reduce the risk of perioperative bleeding.  Based on the VA examiner's understanding of the evidence, the Veteran re-started his Plavix upon being discharged after his surgery.  Based on her review of the medical evidence as well as her understanding of the medical literature, the VA examiner determined that the Veteran did not incur a disability from his colonoscopy due to carelessness, negligence, lack of proper skill, error in judgment, and any finding of fault on the part of VA, or by an event that was not reasonably foreseeable.  

In statements dated in December 2011, the Veteran outlined many inaccuracies he discovered in the October 2011 VA medical opinion, which among them, included incorrect dates and time frames.  The Veteran also reiterated several times that he stopped taking Plavix in December 2010, per his physician's instructions, and never once resumed taking it after his surgery.  A VA treatment report dated on January 29, 2011, documents a telephone conversation between the Veteran and P.A., M.D., who reported that the Veteran had been off the Plavix prior to the surgery but restarted it when discharged home.  In his December 2011 statements, the Veteran denied having discussed his medication during his telephone conversation with Dr. P.A. and that he did not restart his Plavix subsequent to his surgery.  The Veteran's medical history, as documented on January 22, 2011, after he was transferred to Benefis Health System, noted that the Veteran had recently stopped taking clopidogrel approximately three weeks ago after having taken it for a year.  

In affidavits dated in April and May 2012, one of the Veteran's physicians (Dr. N.), the healthcare provider who treated him when he was first admitted to Pondera Medical Center (C.D.), and his physical therapist (J.W.), signed identical statements which described the circumstances surrounding the Veteran's January 2011 colonoscopy and polypectomy and his subsequent cervical spine injury.  In their signed statements, all three treatment providers attest to the fact that the "proximate cause of [the Veteran's] medical problems following the removal of his polyp, 'were events not reasonably foreseeable.'"  

In a September 2012 VA medical opinion, the same VA examiner reviewed the medical evidence once again and noted that prior to his January 2011 surgery, the Veteran had a severely compromised cervical spine and had undergone two previous anterior cervical fusions at C3-C4 and C4-C7 due to injuries sustained in a motor vehicle accident years earlier.  The VA examiner noted that the Veteran was thoroughly informed of the risks of the procedure, and the informed consent, which addressed all the components and potential risks of a colonoscopy, was signed by the Veteran.  According to the examiner, a post-operative lower gastrointestinal bleed is not a medically unexpected consequence of a colonoscopy with polypectomy.  After reviewing the VA treatment records pertaining to the Veteran's January 2011 procedure, the VA examiner determined that the VA did exercise the degree of care that would be expected of a reasonable health care provider throughout the Veteran's admission, procedure, recovery and discharge.  According to the examiner, a syncopal episode or fainting can be an expected consequence for an eighty-six or eighty-seven year old person with a history of cervical spine disease/fusion, coronary artery disease with stents, a history of chest pain, physical instability due to osteoarthritis, muscle wasting and slow reflexes.  She also noted that other causes of falls in the elderly include poor vision and fluctuating blood pressure upon moving from seated to standing positions (orthostatic hypotension).  She further found that some of the medication prescribed to the Veteran at the time of the accident may have contributed to his fall.  Based on her review of the evidence and her medical knowledge, the VA examiner determined that the medical evidence of record showed no evidence of an additional disability on the part of the VA due to carelessness, negligence, lack of proper skill or error in judgment.  She further opined that no disability was actually caused by the VA hospital care, medical or surgical treatment or examination.  

During an October 2012 treatment visit, the Veteran's private physician, Dr. D., evaluated the Veteran's current neck condition, and noted that he (the Veteran) continued to experience pain in his neck that radiated to his chest.  Dr. D. expressed familiarity with the Veteran's medical history, to include his January 2011 syncopal episode subsequent to his colonoscopy and bleeding, and he agreed with the Veteran that the syncopal episode was an unforeseeable event that resulted from his colonoscopy, and the Veteran's resulting injuries are directly related to this event.  

In light of the fact that additional clarification was necessary with regard to whether the Veteran's cervical spine disability was proximately caused by his January 2011 colonoscopy, the Board referred the claims file to B. S., M.D., at the University Of Massachusetts Medical Center for an IME.  In his December 2013 opinion, Dr. S. determined that the Veteran experienced post-polypectomy bleeding as a result of his January 2011 procedure.  According to Dr. S., it was a known fact that a risk of colonoscopy with polypectomy includes post-polypectomy bleeding and there is a range of onset of such a complication, and the Veteran's morbidity directly relates to his colonoscopy with polypectomy.  Dr. S. was then asked to offer an opinion as to whether the proximate cause of any disability resulting from the January 2011 VA surgical procedure was the result of either 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment; or 2) an event that was not reasonably foreseeable.  In his response, Dr. S. concluded that the additional disability resulting from the January 2011 VA surgical procedure was not the result of carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of the VA facility care or medical treatment.  According to Dr. S., 

"[i]t was excellent judgment to withhold polypectomy during the initial routine colonoscopy to ensure that [the Veteran] was further informed regarding the risk of colonoscopy with polypectomy (i.e. post-polypectomy bleeding) and to ensure that the veteran was off his anticoagulation medications (i.e. clopidogrel).  Additionally, the application of the cervical collar during the Pondera County Ambulance Service was quite thoughtful and demonstrated excellent care.  There is some discrepancy regarding the veteran's clopidogrel stop and start dates, and whether he was even on it or not.  Regardless, the risk of post-polypectomy bleeding in this veteran remains high due to his multiple co-morbidities."  

Dr. S. further took note of the Veteran's Emergency Room report at Pondera Medical Center, and noted that although the Veteran experienced rectal bleeding, his blood work on admission to the hospital revealed an initial hemoglobin count of 12.2 and a hematocrit of 37.9; "both of which may have been falsely elevated due to volume contraction, but are both less suggestive of a massive hemorrhage."  Dr. S. further opined that:

"[t]he additional disability that did result from the January 2011 VA surgical procedure, including the pre and postoperative medical care WAS NOT the result of an event that was not reasonabl[y] foreseeable.  As above, post-polypectomy bleeding is a well known and well documented complication.  The bleeding is absolutely a reasonably foreseeable event.  Additionally, it is well documented that the veteran was aware of the possible complications of polypectomy as delineated during the informed consent.  Any procedure on an elderly individual with multiple co-morbidities such as this veteran would require close monitoring and vigilance after discharge to be aware of the large list of possible post-procedural complications (i.e., nausea, emesis, hemorrhage, angina, pain)."  

Dr. S. further concluded that no measurable increase in the severity of the cervical spine disability is due to medical treatment provided by the VA.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint whether the Veteran's fall and fractured cervical spine was the result of VA medical treatment.  There is no showing of negligence, carelessness, lack of proper skill, error of judgment, or similar instance of fault on VA's part in furnishing medical treatment.  VA medical opinion and the IME reflect that the bleeding from the procedure was not an unexpected result from the procedure.  

The IME does not clearly indicate that the fracture to the cervical spine was not a residual of the procedure and if it was that it was not unexpected.  The facts clearly reflect that the Veteran fell a couple of days after the procedure and that he was bleeding rectally.  The IME noted that the Veteran was not anemic, but added that laboratory testing could have been falsely negative due to volume contractions.  In his March 2011, May 2011 and April 2012 opinions, C.D. noted that there was a causal connection between the Veteran's colonoscopy, subsequent bleeding, blood loss and syncopal episode and his resultant fall and cervical spine injury.  Several affidavits dated in May 2012 and April 2012, Dr. N., C.D., and the Veteran's physical therapist, J.W., reflect that the proximate cause of the Veteran's medical problems following the removal of his polyp were events not reasonably foreseeable.  Given the proximity of the fall to the colonoscopy and the approximate balance of medical opinions regarding the cause of the fall resulting in the C-7 vertebral fracture, the Board finds a basis for granting the benefit sought on appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER


Compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a cervical spine fracture (C-7) is allowed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


